          THE WEITZ LAW FIRM, P.A.
                                                                                   Bank of America Building
                                                                              18305 Biscayne Blvd., Suite 214
                                                                                     Aventura, Florida 33160
          March 18, 2020

          VIA CM/ECF
          Honorable Judge Paul A. Crotty
          United States District Court
          Southern District of New York
          500 Pearl Street - Courtroom 14C
          New York, New York 10007

                         Re:    Benedetto v. AINSPH, LLC d/b/a The Ainsworth, et al.
                                Case 1:18-cv-07575-PAC

          Dear Judge Crotty:

                 The undersigned represents the Plaintiff in the above-captioned case matter.

                 Due to the ongoing health crisis caused by the COVID-19 pandemic, and the tumultuous
          economic effects it is causing to virtually all businesses open to the public (including possible
          complete closures), such as the business involved in this matter, Plaintiff’s undersigned counsel
          hereby respectfully requests that the Court grant a thirty (30) day stay of all deadlines and/or
          Conference in this matter.

                  Further, since undersigned counsel is based in Florida, an in-person Conference would require
          possible unsafe roundtrip travel from Florida to New York (in both of which official states of
          emergency has been declared). In fact, recently a passenger on a similar JetBlue flight from New
          York to Florida had tested positive for COVID-19. In addition, undersigned counsel suffers from an
          underlying asthmatic-type health condition which, potentially, would be adversely affected by the
          COVID-19 virus. However, in the event that the Court decides not to stay this matter, then, in the
          alternative, undersigned counsel respectfully requests that any future Conference be conducted
          telephonically, which is in accordance with SDNY’s Chief Judge Coleen McMahon’s recent March
          13, 2020 Standing Order that “Judges are strongly encouraged to conduct court proceedings by
          telephone or video conferencing where practicable.”

                The Court may wish to note that this is undersigned counsel's first request to stay this matter.
          Thank you for your consideration of this unexpected, but essential, request.

A status conference to discuss Plaintiff's request to Sincerely,
stay the action is scheduled for March 27, 2020 at
11:30 a.m. The conference will proceed by telephone. By: /S/ B. Bradley Weitz               .
The parties are directed to dial into the Court's         B. Bradley  Weitz, Esq. (BW 9365)
teleconference number at 888-251-2909, Access Code        THE WEITZ LAW FIRM, P.A.
2123101, and to follow the necessary prompts.             18305 Biscayne Blvd., Suite 214
                                                          Aventura, Florida 33160
SO ORDERED. 3/24/2020.                                    Tel.: (305) 949-7777
                                                           Fax: (305) 704-3877
                                                          Email: bbw@weitzfirm.com
